DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  In line 2, the word grove is recited rather than groove.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the locking surface” and “the blocking surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 12, the claim recites a process.  Method steps may not be claimed in apparatus claims.  Appropriate correction is required.
Claim 13 recites the limitation "the print layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 13, the term “optionally” is indefinite in that it is unclear if the following limitation is required of the claim.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A backing layer is not required of the floor tiles.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dossche et al., U.S. Patent Application Publication 2014/0109507.
Regarding claim 1, Dossche discloses flooring panels comprising at least one upper layer (20, 21) and an underlying rigid core layer (30) , the core layer and the upper layer being superimposed in the thickness direction (see Fig. 2), and the core layer defining a lower surface opposite the upper layer, characterized in that: - the tiles comprise at least one first tile having a first edge extending in a longitudinal direction(Fig. 3a) , the core layer of the first tile defining a connecting groove in the first edge (grooved edge as shown in Fig. 3a), - the tiles comprise at least one second tile having a second edge a extending in the longitudinal direction , the core layer of the second tile defining a connecting tongue protruding from the second edge (tongue protrusion as shown in Fig. 3a), the connecting tongue being adapted to be snap-fit into the connecting groove in a connecting direction perpendicular to the longitudinal direction and to the thickness direction in a locked configuration of the first tile and the second tile (paragraph 8), and - the lower surface defines an additional groove parallel to the first edge (Fig. 3a, the U-shaped groove in the bottom panel surface).
Regarding claim 2, Dossche discloses flooring panels wherein the core layer comprises a thermoplastic material (paragraph 15).  
Regarding claim 3, Dossche discloses flooring panels wherein the thermoplastic material comprises PVC (paragraph 15).
Regarding claim 5, Dossche discloses flooring panels wherein the additional groove has a "U"-shaped profile in section perpendicularly to the longitudinal direction (see Fig. 3a).
Regarding claim 6, Dossche discloses a flooring panel wherein the connecting groove comprises a bottom having a "U"-shaped profile seen in the longitudinal direction , said "U" opening toward the first edge (see Fig. 3a).
Regarding claim 9, Dossche discloses a flooring panel wherein: - the connecting groove defines a lower contact surface adapted to be at least partly in contact with the connecting tongue in the locked configuration (see Fig. 3a), and - the lower contact surface of the connecting grove has a locking part (see Fig. 3a; horizontally oriented groove in the lower surface of the connecting groove, see Fig. 3a) adapted to abut against a matching surface of the connecting tongue when the second tile is moved away from the first tile in the connecting direction starting from the locked configuration.  The phrases “adapted to be at least partly in contact” and “adapted to abut” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Dossche discloses flooring panels wherein: - the lower contact surface of the connecting groove also has a blocking part (vertical portion of the horizontally oriented groove within the connecting groove, see Fig. 3a) adapted to abut against a matching surface (vertical portion of the tongue which sits against the blocking part, see Fig. 3a) of the connecting tongue when the second tile is moved toward the first tile in the connecting direction starting from the locked configuration, - the locking surface and the blocking surface are in contact respectively with said matching surfaces in the locked configuration (see Fig. 3a), and - the locking surface and the blocking surface are inclined with respect to the thickness direction so as to block the connecting tongue with respect to the connecting groove in the locked configuration when a pressure is applied on the upper layer of the first tile in the thickness direction toward the connecting groove (see Fig. 3a, generally).   The phrase “adapted to abut” is a statement of intended use of the claimed invention and must result in a structural difference 
Regarding claim 13, Dossche discloses flooring panels wherein the at least one upper layer is a decorative layer (20) located on the core layer, the tiles further comprising: - a wear layer (21) located on the [decorative] layer, and - optionally a backing layer fixed to the core layer opposite the decorative layer.  
Regarding claim 14, Dossche discloses a flooring panel wherein the backing layer of the first tile comprises a flat portion covering the additional groove like a bridge (when the panels are attached as in Fig. 3a).  
Regarding claim 15, Dossche discloses a flooring panel comprising at least the following steps: - providing a set according to claim 1, and - putting the first tile and the second tile in the locked configuration by snap-fitting the connecting tongue into the connecting groove in the connecting direction (see Fig. 3a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dossche et al., U.S. Patent Application Publication 2014/0109507.
Regarding claim 4, Dossche discloses flooring panels having a connecting groove and an additional groove, but does not disclose specifically wherein the connecting groove has a depth in the connecting direction, the additional groove being located at a distance from the first edge, the distance being smaller than twice the depth.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the flooring panel grooves having sizes within the given range, when adjacent panels are connected as shown in Fig. 3a, because it would provide for a panel having a workable size for a user to assemble, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 7, Dossche discloses flooring panels, but does not specifically disclose wherein said "U"-shaped profile of the bottom of the connecting groove has a lower side located at a reference distance from the lower surface in the thickness direction away from the additional groove, the additional groove having a depth in the thickness direction, said depth being smaller than 75% of said reference distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the flooring panel grooves having distances within the given range, when adjacent panels are connected as shown in Fig. 3a, because it would provide for a panel having a workable size for a user to assemble, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 8, Dossche, as modified and with panels attached as shown in Fig. 3a, discloses flooring panels wherein: - the additional groove has a "U"-shaped profile having a distal side with respect to the first edge in the connecting direction , - the connecting groove defines a lower contact 
Regarding claim 11, Dossche discloses flooring panels but does not specifically disclose wherein the core layer contains no plasticizer, or less than 5wt% of plasticizer.  Dossche teaches various chemical additives that may be added comprising up to 10% of the composition (paragraph 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose additives other than plasticizers when a harder, more stable, floor is desired, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633